Citation Nr: 1817055	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-12 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO granted service connection, effective February 5, 2010, for back disability, described as lumbar disc disease, and assigned a 10 percent disability rating.

In November 2016 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional action.

At this time the appeal is again REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran appealed the initial 10 percent rating that the RO assigned for his lumbar disc disease.

In the November 2016 Board remand, the Board noted that the December 2015 VA medical examination report showed that on range of motion testing there was pain on motion, but did not indicate the points in each motion at which pain began.  The Board remanded the case for a new VA examination to include these findings.

In December 2016 the Veteran had another VA examination of his back.  The examination report provided the ranges of motion of his thoracolumbar spine, and noted that in each direction there was pain on motion that caused functional loss.  The examination report did not, however, indicate the degrees at which pain began.  

The United States Court of Appeals for Veterans Claims (Court) has ruled that the Board has a duty under law to ensure that the RO complies with the remand orders of the Board or the Court.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board is remanding the claim again for a new VA examination with a report to include findings as to the degrees in each motion at which pain begins.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current manifestations of his low back disability.  Provide his claims file to the examiner for review.  Ask the examiner to review the claims file and examine the Veteran.  

Conduct all necessary tests of the function and functional impairment of the Veteran's thoracolumbar spine-to include findings required by Correia v. McDonald, 28 Vet. App. 158 (2017) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The examiner is requested to specifically report the ranges of motion of the thoracolumbar spine, whether there is evidence of pain on motion, and the point in degrees at which pain begins. 

2.  Thereafter, review the expanded record.  If that claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




